Citation Nr: 1229095	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic maxillary sinusitis.

2.  Entitlement to service connection for a deviated septum and chronic rhinitis.

3.  Entitlement to service connection for an anxiety disorder and a depressive disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1960 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in December 2008.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that it is the responsibility of the Board to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  The Board notes that, in his December 2003 claim, the Veteran stated that his nose was broken in service and that he had had "sinus trouble" ever since.  The RO picked up the diagnosis of "chronic maxillary sinusitis" from the VA treatment records and denied service connection for that disability.  The medical records, however, show the Veteran also has a diagnosis of chronic rhinitis of either allergic or other etiology.  Consequently, the Board finds that a broad reading of the Veteran's claim for "sinus trouble" suggests that consideration should include rhinitis.  That issue has, therefore, been added to the title page of this decision.

The Board further notes that it has separated out the claim for "chronic maxillary sinusitis" as the evidence of record is sufficient to render a decision as to that issue at this time.  The issues of entitlement to service connection for deviated septum and chronic rhinitis, however, require remand for further development, and thus are addressed in the remand that follows the decision below.

Finally, the Board notes that claims for service connection for posttraumatic stress disorder (PTSD) and alcohol abuse have been separately adjudicated and were denied by the RO in an October 2008 rating decision.  The Veteran did not appeal that rating decision, and it is, therefore, final.  See 38 U.S.C.A. § 7105.  Consequently, the Board will not consider these psychiatric conditions in adjudicating the Veteran's current claim on appeal for entitlement to service connection for an anxiety disorder and a depressive disorder.

The issues of entitlement to service connection for a deviated septum, chronic rhinitis, an anxiety disorder, and a depressive disorder are addressed in the remand to follows the decision on sinusitis.


FINDING OF FACT

The Veteran does not experience current chronic maxillary sinusitis.


CONCLUSION OF LAW

Service connection for chronic maxillary sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury, contracted in the line of duty, incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the Court or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (current disability is a prerequisite to an award of service connection).  

The Veteran claims that, while in service in Korea in August 1981, he got into a fight during a Battalion party with another soldier who punched him and broke his nose.  He has reported that he was seen at an aid station for treatment of his injured nose.  He claims that, since then, he has had difficulties breathing through his nose and has had problems with his sinuses.

The service treatment records are silent for any treatment for a broken nose although they do document that the Veteran was seen and treated on August 2, 1961 for a cut over his left eye.  At his separation examination in April 1963, the Veteran denied any history of ear, nose or throat trouble; sinusitis; or bone, joint or other deformity.  On medical examination, no abnormality of the nose or sinuses was noted.

Consequently, the Board finds that the service treatment records fail to demonstrate that the Veteran had sinusitis.

Furthermore, the post-service evidence fails to demonstrate the Veteran currently has any sinus disease, to include chronic maxillary sinusitis.  Private treatment records from May 1991 through July 2002 provided by the Veteran show that he was treated for acute episodes of sinusitis in May 1991, May 1992, September 1992, November 1993, March 1997 and March 1998.  VA treatment records from February 1978 through October 2008 show the Veteran had acute episodes of sinusitis in July 1995, October 2000, December 2001, August 2003, May 2004, February 2006 and September 2008.  These medical records also show treatment multiple times for other respiratory infections such as bronchitis and pneumonia.  

The Board finds, however, that these treatment records do not establish that the Veteran has chronic maxillary sinusitis or any other sinus disease because there is no radiologic evidence to demonstrate the presence of sinus disease.  Although the private treatment records from May 1991 through July 2002 provided by the Veteran show treatment for acute episodes of what was thought to be sinusitis, they fail to demonstrate that chronic sinusitis was confirmed by radiologic evidence, in other words, by either X-ray or CT scan.  In addition, although a May 1991 treatment record shows treatment for sinusitis, a November 1991 private treatment record shows the Veteran denied a history of sinusitis and no objective evidence of sinusitis was noted on physical examination.  Furthermore, a July 1995 VA treatment note indicates treatment for sinusitis; however, it is noted that a follow-up CT scan of the head and orbits was within normal limits.  An October 2007 CT scan of the head was also normal.  The Board acknowledges that there is an October 2000 Primary Care treatment note that indicates that the report of a sinus CT scan showed chronic maxillary sinusitis.  The Veteran was, however, seen in follow up in the ENT (ear, nose, throat) Clinic in December 2000 and the treatment note clearly documents that the physician reviewed the CT scan and that, although the dictated report comments on bilateral maxillary disease as well as some ethmoid disease, the Veteran's sinuses were all well aerated except for a small cyst in each maxillary sinus of no consequence.  Consequently, the ENT physician's impression was that the Veteran had allergic rhinitis and that there was no evidence of sinus disease at that point in time.  Moreover, a September 2008 VA Primary Care treatment note shows that, although the Veteran was being treated for acute sinusitis, sinus CT scan from January 2008 was normal except for a retention cyst.  Finally, the VA examiner who conducted the July 2011 VA ENT examination stated that review of these images showed all sinuses were clear except for very small nonobstructing bilateral cystic structures that were nowhere near the maxillary antra.  The remainder of the sinuses were completely clear of any mucosal disease.  The examiner's diagnosis was that the Veteran had chronic rhinitis of either allergic or other etiology.

The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board finds that the medical evidence fails to establish that the Veteran had chronic maxillary sinusitis or any other sinus disease at the time he filed his claim in December 2003 or at any time thereafter.  Although prior to submitting his claim he had episodes of acute sinusitis, the medical evidence establishes that there was no diagnosis of chronic maxillary sinusitis or sinus disease supported by radiologic evidence prior to December 2003.  Furthermore, the evidence of acute episodes since December 2003 have been so infrequent (only three) that it is not possible to characterize these episodes as chronic.  In addition, evidence as recent as January 2008 demonstrates that CT scan of the sinuses failed to establish the presence of chronic maxillary sinusitis or other sinus disease, strongly suggesting that the acute episodes represented exactly that-acute episodes akin to catching a cold.  The images from this CT scan were also reviewed by the VA examiner who conducted the July 2011 VA nose examination, who found no evidence of sinus disease was present.  

The Board acknowledges that the Veteran claims he has chronic sinus disease.  As a lay person, however, he is not competent to establish such a medical diagnosis merely by his own assertions because such matter requires medical expertise and medical diagnostic testing.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Consequently, his statements are given no weight as to whether he currently has chronic maxillary sinusitis or any other sinus disease.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The evidence does not establish the existence of chronic maxillary sinusitis.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in December 2003.  The RO wrote to him in September 2004 with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  As previously noted, the letter specifically asked the Veteran if he wanted VA to obtain the medical records and, if so, advised him to complete and return VA Form 21-4142.  

The Veteran responded to the letter in September 2004.  He submitted private medical evidence from May 1991 through July 2002, but did not identify any further source of evidence to be contacted.  He provided specific comments that he had no further records from before because, when he separated from his ex-wife in 1980, she destroyed all of his records.  He also added that there were no additional civilian treatment records because the doctors who had treated him over the years were either dead or had destroyed their old records.  Consequently, he stated he had no additional information or evidence to submit in support of his claim.  However, VA treatment records from August 2004 through May 2005 were obtained and associated with the Veteran's claims file in May 2005.

The Veteran's claim was denied in May 2005.  He submitted his Notice of Disagreement in May 2005 and perfected his appeal in August 2006.  He did not provide any additional evidence or comment as to why his claim should be granted. 

In March 2006, notice was provided to the Veteran as to how VA determined disability ratings and effective dates.  Additional notice was also provided to the Veteran in July 2011 and August 2011.  Although these notices were provided after the initial adjudication of the Veteran's claim, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

The Board further notes that the Veteran has not disputed the contents of the notice provided in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  The Veteran has also not alleged any deficiency with regard to the notice provided.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records and VA and non-VA treatment records.  The Board notes that the Veteran's initial claims file, which included the Veteran's service treatment records, was misplaced at the time of the May 2005 rating decision, and his service treatment records were not available for the RO to consider; nor were they available at the time of the prior Board decision issued in February 2009.  The Board notes, however, that the Veteran's service treatment records were found and associated with his claims file in January 2012 and were considered in a June 2012 Supplemental Statement of the Case.  The available service treatment records appear to be complete.  Consequently, the Board finds that there is no further duty to assist the Veteran in obtaining his service treatment records.  He has not identified any additional attainable information or evidence to support his claim.  The Veteran requested a hearing before the Board, which was held in August 2008.

In the present case, the Veteran was provided with a VA examination in July 2011.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  There is no suggestion that additional efforts to assist or notify him would serve a useful purpose.  


ORDER

Entitlement to service connection for chronic maxillary sinusitis is denied.


REMAND

The Board finds that remand of the remaining claims is necessary for further development, some of which is needed to comply with the Board's prior remand from May 2011.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Initially, the Board notes that, for all prior adjudications of the Veteran's claims except for the last one in June 2012, his service treatment records were not available as they were considered missing due to his initial claims file having been misplaced.  However, it appears that in January 2012 the service treatment records were located and associated with the Veteran's present claims file.  

Deviated Septum and Chronic Rhinitis

The Board notes that the Veteran's claim for service connection for deviated septum and chronic maxillary sinusitis were previously before it and denied in a February 2009 decision.  The Veteran appealed to the Court.  By decision issued in February 2011, the Court vacated the Board's decision and remanded the Veteran's appeal to the Board to take action in accordance with that decision.  In May 2011, the Board remanded the Veteran's claim for further development to include obtaining a VA examination.

As previously discussed, the evidence does not establish that the Veteran currently has chronic maxillary sinusitis or any other sinus disease.  It does, however, establish that he has chronic rhinitis, most likely allergic in nature.  Under Clemons, the Board has expanded the Veteran's claim for consideration of service connection for chronic rhinitis.

The Veteran underwent VA examination in July 2011.  After reviewing the available medical evidence (not including the Veteran's service treatment records as they were still missing at that time), the examiner diagnosed the Veteran to have chronic rhinitis, of allergic or non-allergic etiology.  At the examination, the Veteran reported that he was hit on his nose when he was in the service in Korea.  He sought medical attention and was told he had a broken nose.  After that, no surgical intervention was sought.  He reported that, since that time, he has had nasal congestion, recurrent sinus infections, and chronic drainage that has been very disruptive to him.  The examiner noted that the medical records show the Veteran was seen for an initial consult evaluation on December 25, 2007 in the VA ENT Clinic that revealed severe leftward nasal septal deviation with moderate bilateral inferior turbinate hypertrophy.  The images of a CT scan obtained in January 2008 were available for the examiner's review although the actual radiology report was not available.  There was leftward nasal septal deviation, as well as some mild bilateral inferior turbinate hypertrophy.

The Veteran's complaints were of continued nasal drainage refractory to medication.  He reported that he usually receives antibiotics approximately one to two times a year for sinus infections for which he is treated empirically without radiologic studies.  (The Board notes that this assertion is not supported by the medical evidence of record that shows he has only been treated for three acute episodes requiring antibiotics since December 2003.  Rather, the medical evidence shows he has been treated more regularly for other respiratory disorders such as bronchitis and pneumonia during that period of time.)  

On physical examination, he was noted to have a midline bony dorsum and middle vault with a midline nasal tip.  His external nasal valves were noted to be widely patent.  Internal examination demonstrated some mild excoriation of the left-sided nasal septal deviation which was in the middle position.  This did not appear to be obstructive.  He had mild bilateral inferior turbinate hypertrophy.  There was a mild quantity of mild mucous secretions.  His middle turbinates were not obstructing.  A flexible endoscope was used to visualize the nasal cavities bilaterally as well as the nasopharynx.  The scope was easily passed on both sides.  Again there was no posterior septal deviation and the septal deviation appeared to be limited only to the middle portion on the left.  There was no evidence of any mucopurulence.  

The examiner's assessment was that the Veteran appeared to have chronic rhinitis, which may either be allergic or non-allergic in etiology.  The examiner further stated that his anatomic deficiencies are inadequate to explain any obstructive pathology that would eventually cause obstruction.  The anatomic abnormality also did not explain why he would have rhinitis.  Further, the examiner stated that his nasal trauma did appear to be minimal and would not explain a significant pathology and further would be unlikely to cause a chronic rhinitis picture that he describes.  The examiner, therefore, concluded that the condition as described by the Veteran was unlikely to have started secondary to the actual nasal trauma that he described during his time of service.

The Board finds that the examiner's opinion and reasoning for it are not very clear and that more explanation is required.  The Board notes that, at the time of the VA examination, the examiner did not have the Veteran's service treatment records to review in arriving at an opinion and thus it appears that the Veteran's reported history of nasal trauma in service was accepted.  The examiner did not, however, provide a clear opinion as to whether the Veteran's current deviated septum was the result of injury in service.  Since the examination, however, the service treatment records have been recovered and associated with the claims file.  These records, however, fail to demonstrate that the Veteran was treated for a broken nose in service as he claims.  

Furthermore, although the examiner clearly opined that the Veteran's nasal trauma would not explain the significant pathology as described by the Veteran and would be unlikely to cause the chronic rhinitis picture that he described, the examiner did not opine as to whether the deviated septum had aggravated the Veteran's chronic rhinitis.

Consequently, the Board finds that remand is necessary to return the claims file to the VA examiner who conducted the July 2011 VA ear/nose/throat examination to provide an opportunity for him/her to review the Veteran's service treatment records and to provide a medical opinion with a clearer explanation for it, to include whether the Veteran's deviated septum is the result of a broken nose in service as the Veteran contends, and the likelihood that the Veteran's deviated septum may have aggravated his chronic rhinitis.

Anxiety and Depressive Disorders

The Board notes that the Veteran's claim for service connection for an anxiety disorder and a depressive disorder was previously before it and denied in a February 2009 decision.  The Veteran appealed to the Court.  By decision issued in February 2011, the Court vacated the Board's decision and remanded the Veteran's appeal to the Board to take action in accordance with that decision.  In May 2011, the Board remanded the Veteran's claim for further development to include obtaining a VA examination.

The Veteran underwent a VA mental disorders examination in August 2011.  As previously mentioned, at the time of the VA examination, the Veteran's service treatment records were not associated with the claims file.   Consequently, remand is necessary to provide the examiner an opportunity to review the service treatment records.

Furthermore, at the VA examination, the Veteran reported a pre-service history of physical abuse during his childhood from his father.  The Veteran was afraid of his father but, at the age of 15, he started to confront his father and the abuse stopped.  He also gave a history of panic attacks since before joining the service.  He reported missing a lot of school because of having to work on the family's farm, and having to repeat several grades because he did not have time to study.  He reported getting married and having a child at the age of 19.  They divorced after only nine months.  

As for his military service, the Veteran reported serving from December 1960 to December 1963 as a truck driver and mechanic.  He stated he was a good soldier.  He reported, however, that he drank alcohol every day while he was in the service.  Despite this, he denied any disciplinary infractions, adjustment problems, or legal or disciplinary problems due to alcohol use or abuse.  He reported that, once he was beat up at a party, broke his nose and had to go to the hospital.  He also reported another time when he was attacked with a knife by another soldier who was stopped by his supervisor.  He further reported that, during service, he was scheduled for hemorrhoid surgery but he refused.

After service, he reported having three or more driving while intoxicated (DUI) charges but the last one was in 1971.  He tried to go to vocational school in 1975 but dropped out after three months.  Instead, he worked in such jobs as farming, truck driving, and mining.  He retired in August 1995 due to medical problems with severe leg pain.  He reported remarrying his first wife after returning from Korea.  They had four children together but later divorced again.  He married his current wife in January 1988.  They have no children together.  He reported they get along well.  

In going over his past medical history, the Veteran reported he has been treated for anxiety disorder for a long time.  It was noted that the Veteran had been seen in the Mental Health clinic about 10 times since April 2010.  He reported that prior to that he was afraid to be seen by Mental Health professionals because he was afraid that he would be placed in a mental hospital.  Rather he was treated with several SSRIs by primary care doctors.  (The Board notes that this reported history is not consistent with the medical evidence of record that shows he had his initial Mental Health intake assessment at VA in July 2002 and has continued to be treated in the Mental Health clinic since then on a regular basis for his anxiety.  In addition, the Veteran submitted a March 2009 report from a private doctor (although not clear this is a psychiatrist) regarding his mental health status.)  He reported treatment with anti-depressants and anti-anxiety medications.  He expressed satisfaction with his current medication regimen (Celexa and Klonopin). 

On mental status examination, his general appearance was clean, neatly groomed and appropriately and casually dressed.  His psychomotor activity was fatigued.  His speech was slow, clear and coherent.  His attitude toward the examiner was cooperative and attentive.  His affect was appropriate and full.  His mood was anxious, happy and good.  Attention and orientation were intact.  Thought process and content were unremarkable.  His judgment and insight were normal.  Intelligence was measured as average.  He did report some sleep impairment in that he sometimes experiences initial insomnia and sometimes feels tired the next day.  He denied delusions or hallucinations.  The Veteran denied panic attacks, homicidal thoughts and suicidal thoughts.  His impulse control was good.  He was able to maintain minimum personal hygiene and had no impairment of activities of daily living.  Memory was within normal limits.  

The examiner's assessment was that the Veteran has a generalized anxiety disorder.  The examiner also noted a history of alcohol abuse currently in remission.  In rendering an opinion as to whether the Veteran's current diagnosed Axis I disorder is related to his military service, the examiner stated that the Veteran has a history of anxiety disorder from an early age even before he joined the service, and he has abused alcohol to treat his symptoms.  The examiner, therefore, opined that it is less likely than not that the Veteran's anxiety disorder is related to his military service.  The rationale provided is that the Veteran has experienced symptoms of anxiety from an early age, as early as 11 or 12 when his father used to beat him and he felt anxious and started to drink alcohol in his teenage years.  He had a DUI before he joined the service.  The examiner stated that probably he was drinking to treat anxiety symptoms which is very common.  While in the service and following discharge, he continued to drink alcohol and had negative consequences for doing so.  Following his discharge, especially when he decided to stop drinking, the Veteran re-experienced anxiety symptoms and has responded well to anti-anxiety treatment regimen.  The examiner also stated that the Veteran has experienced symptoms of depression off and on, which is very common when a person suffers from anxiety; however, depressive symptoms are not consistent and the Veteran strongly endorses symptoms of anxiety.

The Board finds the examiner's rationale for her opinion to be confusing as the facts relied upon are inconsistent with the facts set forth in the earlier part of her report.  For example, there is no mention previously in the report that the Veteran began using alcohol prior to service or that he had any legal consequences from such use but, in her rationale, the examiner stated that the Veteran began using alcohol as a teenager and that he had a DUI prior to joining the service. 

In addition, the Board notes that the examiner appears to rely solely on the Veteran's reported history without pointing to any evidence in the record to support her conclusion that the Veteran had an anxiety disorder prior to entering into service, which she appears to then indicate was remitted by the Veteran's alcohol use in and after service until such time as the Veteran stopped using alcohol.  

Finally, the Veteran has contended in multiple statements and at the hearing held in December 2008 that his anxiety and depression are the result of two incidents in service.  The first incident happened in August 1961 after the Veteran had been in Korea only a few months.  He relates that there was a battalion party and that he saw someone who owed him money.  When he asked this person for the money, this other man attacked him, knocking him into a drainage ditch and, while he was down on his back, this man beat him in the face.  A lieutenant came down and stopped it and had somebody take the Veteran to the first aid station or hospital where he received treatment for his nose, which included stuffing it and bandaging it.  The second incident happened sometime in the Spring of 1962 when they had gone out in the field.  His motor pool section chief borrowed another soldier's large pocket knife.  While he had it, he modified the knife with a hand-saw file, making V-shaped grooves in one blade to make it look like something to clean fish with.  When the sergeant gave it back to the soldier, he told the soldier that the Veteran had done it.  The other soldier became very upset over the damaged blade and opened the good blade on the knife and rushed at the Veteran.  When the sergeant saw that the soldier was going after the Veteran, he stopped him and told him that he had done it.  The Veteran has stated that this incident has bothered him ever since.

Although the examination report notes the Veteran related these incidents to the examiner, there is nothing in the examiner's opinion that indicates she considered the Veteran's statements of record regarding these incidents and his claim that his anxiety/depression is related thereto.  

Consequently, the Board finds that remand is necessary to return the Veteran's claims file to the examiner who conducted the August 2011 VA mental disorders examination for her to provide clearer opinions that point to evidence of the record, if any, that supports her conclusions.  The examiner must also consider the Veteran's contentions that his anxiety and/or depression are related to these two incidents that he reports happened in service.

Finally, the Board notes that the Veteran submitted a statement directly to the Board in July 2012 in which he stated that he felt he has anxiety and depression from sexual trauma that happened at Fort Knox, Kentucky, around September 1963.  He stated that he had got drunk and went to his barracks and passed out.  He woke up with blood in his underwear.  He stated he went to the Ireland Army Hospital and they stated he needed to have surgery but the pain was so bad he could not imagine having surgery.  

Before this statement, the Veteran had never alleged that his current psychiatric problems may be related to sexual trauma in service.  Consequently, remand is necessary for notice and additional development of this new allegation of the etiology of the Veteran's current diagnosed anxiety disorder, to include asking the examiner to consider this new allegation and provide an opinion as to whether there is evidence to establish that the Veteran suffered sexual trauma in service and, if so, whether his current anxiety disorder and/or depressive disorder is related thereto.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements on how to establish service connection for a psychiatric disorder resulting from a personal (sexual) trauma in service.

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request that a search be conducted of the medical records of the Ireland Army Hospital located at Fort Knox, Kentucky, for the period of May 1963 through November 1963, for treatment for rectal bleeding due to possible sexual trauma and/or bleeding hemorrhoids.  Associate all requests and records received with the claims file.  If records are unavailable from any source, a negative reply is requested.

3.  Conduct any additional development necessary to assist the Veteran in obtaining information and evidence to establish his claim of having anxiety and depression as a result of sexual trauma in service.

4.  Thereafter, return the Veteran's claims file to the examiner who conducted the August 2011 VA mental disorders examination, if available.  If the examiner is no longer available, then the claims file should be forwarded to an examiner with the requisite skill and knowledge to answer the remand questions.  A new examination should not be ordered unless deemed necessary by the examiner responding to the following.

With regard to the previously provided medical nexus opinion, the examiner should review the evidence of record, to include the Veteran's service treatment records that are now associated with the claims file, and the prior examination report and provide a clear and concise explanation of the reasoning for her opinion to include citation to the evidence of record, if any, that supports the medical opinion provided.  In other words, the examiner should support her medical opinion by providing a factual premise established by the evidence of record, including, but not limited to, the Veteran's self-reported history.

In addition, after reviewing the evidence obtained with regard to the Veteran's allegation of sexual trauma in service being the cause of his current anxiety and depression, the examiner should provide an opinion as to whether there is evidence to support a finding that the Veteran was the victim of sexual trauma in service.  If so, then the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current psychiatric disorder (diagnosed as generalized anxiety disorder or anxiety disorder, not otherwise specified) is the result of or related to sexual trauma in service.  

A clear and concise explanation of the reasoning behind each opinion expressed should be provide with citation to the evidence of record that supports the opinion.  If an opinion cannot be expressed without resorting to speculation, then such should be stated and an explanation of the reasons why an opinion cannot be given should be provided.

5.  After the above development has been completed, return the Veteran's claims file to the VA examiner who conducted the July 2011 VA ENT examination, if available.  If the examiner is no longer available, then the claims file should be forwarded to an examiner with the requisite skill and knowledge to answer the remand questions.  A new examination should not be ordered unless deemed necessary by the examiner responding to the following. 

The examiner should review the evidence of record, to include the Veteran's service treatment records that are now associated with the claims file, and the prior examination report.  Based upon this review, the examiner should provide a medical opinion as to whether the Veteran's current deviated septum is at least as likely as not (i.e., at least a 50 percent probability) related to any injury incurred in service, specifically whether it may be related to the Veteran's allegation of having received trauma to his nose (i.e., that it was broken) in a fight in August 1961.  In rendering this opinion, the examiner should consider the Veteran's report of an onset of symptoms in service and of continuous symptoms since service in contrast to the contemporaneous service treatment records and also post-service medical evidence.  

The examiner is also asked to provide a medical opinion as to whether the Veteran's currently diagnosed chronic rhinitis (whether of allergic or non-allergic etiology) is at least as likely as not (i.e., at least a 50 percent probability) related to any injury or disease incurred in service, specifically whether it may be related to the Veteran's allegation of having received trauma to his nose (i.e., that it was broken) in a fight in August 1961.  In rendering this opinion, the examiner should consider the Veteran's report of an onset of symptoms in service and of continuous symptoms since service in contrast to the contemporaneous service treatment records and also post-service medical evidence.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's chronic rhinitis has been made chronically worse by his deviated septum.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.

The examiner should provide a clear and concise explanation of the reasoning for the opinions expressed to include citation to the evidence of record, if any, that supports the medical opinion provided.  In other words, the examiner should support each medical opinion by providing a factual premise established by the evidence of record.  If an opinion cannot be expressed without resorting to speculation, then such should be stated and an explanation of the reasons why an opinion cannot be given should be provided.

6.  After ensuring that all necessary actions have been accomplished to comply with VA's duty to notify and assist the Veteran (to include ensuring the adequacy of the medical opinions obtained), the Veteran's claims should be readjudicated.  If a benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


